 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 PAVEL POGODIN and
 ALEXANDER PROKHOROV,
                                                                     JUDGMENT
                                                                     18-CV-791 (ENV) (SMG)
                                    Plaintiffs,

         v.

 CRYPTORION INC., ZURAB TSITSUASHVILI
 a/k/a ZURAB ASHVIL, and ZVI BEN-ZVI,

                                    Defendants.
 ---------------------------------------------------------------X
         An Order of Honorable Eric N. Vitaliano, United States District Judge, having been filed

on October 13, 2020, adopting the Report and Recommendation of Magistrate Judge Steven M.

Gold, dated September 17, 2020, granting plaintiffs’ motions for default judgment and awarding

damages to plaintiffs as follows: a. Cryptorion and Tsitsuashvili be held jointly and severally

liable for $1,000,000; b. Cryptorion and Tsitsuashvili be held jointly and severally liable for

interest on the amount due at the rate of 9% per year, from the service of the Notice of Default

on defendants on January 16, 2018, until the date of the final and complete payment of the

outstanding amount and all required interest; c. Cryptorion be held liable for $38,894 in

attorneys’ fees; and d. Cryptorion and Tsitsuashvili be held jointly and severally liable for

$1,126.45 in costs; it is

        ORDERED and ADJUDGED that plaintiffs’ motions for default judgment are granted;

and that plaintiffs are awarded damages as follows: a. Cryptorion and Tsitsuashvili are held

jointly and severally liable for $1,000,000; b. Cryptorion and Tsitsuashvili are held jointly and

severally liable for interest on the amount due at the rate of 9% per year, from the service of the
Notice of Default on defendants on January 16, 2018, until the date of the final and complete

payment of the outstanding amount and all required interest; c. Cryptorion are held liable for

$38,894 in attorneys’ fees; and d. Cryptorion and Tsitsuashvili are held jointly and severally

liable for $1,126.45 in costs

Dated: Brooklyn, New York                                    Douglas C. Palmer
       October 14, 2020                                      Clerk of Court

                                                      By:     /s/Jalitza Poveda
                                                              Deputy Clerk
